Citation Nr: 1011072	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-35 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment stemming 
from withdrawal from an externship course.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 decision by the Supervisory 
Vocational Rehabilitation Counselor at a Department of 
Veteran's Affairs (VA) Regional Office (RO) that corrected 
the ending date of the Veteran's vocational subsistence 
allowance to March 6, 2008, the last date of attendance, 
creating an overpayment of benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In his November 2008 substantive appeal, the Veteran 
requested a travel board hearing to be held at the RO in St. 
Petersburg, Florida.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing in connection with his appeal to 
be held at the RO. 
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


